Citation Nr: 1224548	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  94-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a cervical spine disability, including arthritis and fusion at C2-3, to include separate ratings for neuropathy of the bilateral upper and lower extremities prior to December 2, 2010. 

2.  Entitlement to a higher initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity since December 2, 2010. 

3.  Entitlement to a higher initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity since December 2, 2010.

4.  Entitlement to a higher initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity since December 2, 2010.

5.  Entitlement to a higher initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity since December 2, 2010.

6.  Entitlement to an effective date earlier than December 2, 2010, for the grant of a temporary total disability rating for individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1970. 

This matter is currently before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran appealed from an April 1990 rating decision in which the RO increased the rating for service-connected cervical strain from 0 to 10 percent. Subsequently in December 1991 the RO declined to reopen a claim of service connection for fusion at C2-3.  In a January 1995 rating decision, the RO increased the rating for the service-connected cervical strain from 10 to 20 percent.  However, the increased rating claim remained in controversy because the rating remained less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a rating November 1995 decision, the RO reopened the claim of service connection for C2-3 fusion and granted service connection for that disability.  In that decision the RO continued the rating of 20 percent for the cervical spine disability therein-as a result of the grant of service connection for C2-3 fusion-characterized as chronic neck strain with post traumatic degenerative changes including fusion of C2-3, with limitation of motion. 

In December 2000, the Board granted a rating of 30 percent for the service-connected cervical spine disability, including arthritis and fusion at C2-3.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2001, the General Counsel for the Department of Veterans Affairs (General Counsel) filed a motion to vacate the Board's December 2000 decision and to remand this matter for development and readjudication in light of the recently enacted Veterans Claims Assistance Act of 2000 (VCAA).  The Court granted the motion in June 2001, vacating and remanding the case to the Board; including vacating the part of the Board decision which denied a rating in excess of 30 percent for cervical spine disability. 

In February 2002, the Board requested further development regarding the Veteran's service connected neck disorder.  Later, the Board remanded the case to the RO in June 2003 for further development.  In September 2005 the appellant testified before the undersigned Veterans Law Judge at the RO. 

In a February 2006 decision, the Board denied the Veteran's claim for an increased rating in excess of 30 percent for the service-connected cervical spine disability, including arthritis and fusion at C2-3.  The Veteran then appealed the February 2006 Board decision to the Court and in an August 2007 Order, the Court vacated the February 2006 Board decision and remanded the case back to the Board.  In November 2007 the Board remanded the issue of an increased rating for a cervical spine disability, including arthritis and fusion at C2-3 for further development; now the issue is back before the Board. 

During the pendency of the appeal, two rating decisions in October 2011 granted the Veteran separate disability ratings for bilateral upper and lower extremity neuropathy effective December 2, 2010, and entitlement to TDIU effective December 2, 2010.  The Board notes that the Veteran's bilateral upper and lower extremity neuropathy was awarded during the pendency of  his appeal for an increased rating for his cervical spine and are part and parcel of the issue already on appeal and thus, the issues of entitlement to higher initial ratings for the neuropathy of the bilateral upper and lower extremities are now before the Board. 

The Board notes that the October 2011 rating decision listed the Veteran's right upper extremity as his dominant hand; however, the Veteran's VA examinations document that the Veteran's left upper extremity is his dominant extremity.  Thus, the Board finds that the RO must correct this. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to an effective date earlier than December 2, 2010, for the grant of TDIU is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  Since the date of claim, the Veteran's cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine, severe intervertebral disc syndrome with recurring attacks with intermittent relief, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

3.  Since September 23, 2002, the Veteran's peripheral neuropathy of the bilateral upper extremities and lower extremities is manifested by moderate incomplete paralysis and not by severe incomplete paralysis. 
CONCLUSIONS OF LAW

1.   The criteria for the assignment of a rating in excess of 30 percent for the service-connected cervical spine disability, including arthritis and fusion at C2-3 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5287, 5290, 5293 (2002); 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002) (effective from September 23, 2002 to September 25, 2003); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5239, 5243 (2011) (effective from September 26, 2003).

2.  Since September 23, 2002, the criteria for an initial rating of 30 percent, but not higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8515 (2011).

3.  Since September 23, 2002, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8515 (2011).

4.  Since September 23, 2002, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8521 (2011).

5.  Since September 23, 2002, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8521 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided VCAA notice in July 2003, February 2008, and May 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in June 2008 and June 2009 of the applicable rating criteria.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  The Board notes that in a March 2012 statement the Veteran's representative stated that the Veteran failed to provide an adequate VA examination; however, the Board finds that all VA examinations of record are adequate for rating purposes.  The Veteran's representative specifically stated that the August 17, 2011, VA examination was inadequate because the VA examiner did not review the Veteran's claims file.  The Board finds the August 2011 examination to be adequate for rating purposes even though the examiner did not have the claim's files because, after taking a comprehensive history from the Veteran which history is consistent with the evidence found in the claim's files and conducting a comprehensive examination of the claimant, the examiner provided a medical opinion as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); VAOPGCPREC 20-95.   The Veteran's representative also stated that the October 2011 VA examination addendum report was inadequate because it focused on neurology and not on the cervical spine.  The Board notes that since the November 2007 Board remand the Veteran has been afforded VA examinations in September 2009, December 2010, and August 2011.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  In addition, they comply with the November 2007 Board remand; as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, a remand for another VA examination is not warranted. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

As noted above, the original rating decision on appeal is the April 1990 rating decision that granted the Veteran an increased rating of 10 percent for his cervical spine disability.  During the pendency of the appeal the December 2000 Board decision granted the Veteran an increased rating of 30 percent, which was effective July 28, 1989, by a September 2001 RO rating decision.  In June 2001 the Court vacated the December 2000 denial of an increased rating in excess of 30 percent.  In February 2006 the Board denied an increased rating in excess of 30 percent and the Veteran once again appealed to the Court; in August 2007 the Court vacated the Board decision and remanded the case back to the Board.  Thus, on appeal is an increased rating in excess of 30 percent for the cervical spine disability effective July 28, 1989.  

During the pendency of this appeal, the criteria for evaluating disorders of the spine were revised twice.  The former rating criteria for evaluating the spine were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for evaluating disorders of the spine were substantially revised.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  VA General Counsel found that an amended version shall apply only to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the prior version(s) shall apply to periods preceding the amendment but may also apply after the effective date of the amendment if more favorable to the claimant.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

For the period up to September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

For the period of September 23, 2002 through September 25, 2003, Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

In effect prior to September 26, 2003, Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine was to be rated 30 percent disabling.  Unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  

Also in effect prior to September 26, 2003, Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling. 

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 percent evaluation is in order for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

In addition, the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

The Board notes that the terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

In February 1990 it was noted that the Veteran's treatment for his chronic cervical strain was symptomatic and supportive; the Veteran reported that over the past few years the symptoms became progressively more severe and included neck pain, stiffness, and radiation into the occipital area and bilateral upper extremities.  The Veteran's range of motion was 40 degrees for flexion, 25 degrees for extension, bilateral lateral motion was 10 degrees, rotation to left was 45 degrees, and 50 degrees to the right.  The Veteran complained of considerable pain on all motion of the cervical spine and tenderness over the lower cervical area posteriorly with no muscle guarding.  He was diagnosed with chronic cervical strain. 

At the March 1990 VA examination the Veteran reported pain in the neck, arms, shoulders, and lower back.  It was made worse by strain, cold weather, and lifting.  He had limited range of motion in his neck; the Veteran was weak all over with no lack of symmetry.  There were no abnormalities in the cranial nerves, no paresis in the elevation of the shoulders or in the backward thrust, consisting of a bracing motion of the shoulders.  The motor status examination showed no weakness of the dorsal scapular nerve enervated by C5 nor of the infraspinatus, supraspinatus, or serratus anterior.  Coordination, reflexes, and alternative movements were normal.  Sensory study showed a diminution of report of perception to light touch, a tuning fork, and pinprick over the left side of the body but not of the face or neck.  There was hemi-sensory syndrome beginning at the level of the clavicles in the front and of the posterior of the spine of prominent posteriorly.  The sensory diminution of perception was reported to take place almost exactly at the midline or approximately one centimeter to the left of the midline.  The sacral area was spared but the hands and feet were involved in the sensory subjective phenomenon.  It was noted that the diagnosis of chronic neck strain was not a neurological diagnosis and not made by this examiner.  The VA examination report concluded with the opinion that based on the Veteran's subjective complaints the impairment may be considered to be mild in degree. 

A June 1992 private MRI study revealed a fusion of the C2 and C3 vertebrae with a rudimentary disc at C2-C3 with the appearance of a congenital fusion.  It also revealed a left sided ventral osteophytic ridging at C3-C4 and less prominent at C4-C5 with effacement of the left ventral aspect of the thecal sac at the levels but without focal herniated discs, cord compression, flattening, or obvious nerve root compromise.  There was also a small broad-based disc herniation at C5-C6, eccentric to the right side, which effaced the right ventral aspect of the thecal sac but did not cause cord compression or flattening.  It was noted that the disc material might slightly extend into the right C5-C6 exit foramen.  

At the August 1994 VA general medical examination the Veteran reported numbness of his entire upper body and the lateral aspect of the left leg.  It was noted that recent MRIs revealed a herniated disc at C5, L5, and an absent disc at C2, C3.  It was noted that when the Veteran was on medication his neck pain was a 5 out of 10.  He also reported chronic dizziness, headaches, and nausea with vomiting once or twice a month.  On examination he had a normal gait without assistive devices.  He had muscle give-way and weakness of the upper and lower extremities.  He also had loss of vibratory sensation of the left leg.  He was diagnosed with cervical spondylosis and mild sensory motor peripheral neuropathy of the lower extremities. 

The Veteran had a VA peripheral nerves examination in August 1994.  On examination the Veteran had left hemi sensory syndrome over the entire left side of the body without anesthesia but merely hypoesthesia beginning on the left side of the midline of the face, thorax, abdomen, and extremities when tested by double simultaneous bilateral stimulation.  The Veteran felt the touch but not the vibrations when tested with a tuning fork.  It was noted that there was no tenderness on palpation of the brachial plexus, ulnar nerve, sciatic nerve, or median nerve of either side.  The Veteran was diagnosed with arthropathic disease of the spine producing peripheral neuropathy in the neck and lower extremities, which accounted for the low back pain and numbness.  

The Veteran was afforded a VA spine examination in July 1999 and it was noted that he was left handed and that his medications were Tylenol #3, Motrin, and metocarbamol.  He reported that his neck hurt daily and the pain traveled down the backs of both arms to all five digits on both the right and left side; he also had mostly constant numbness in all five digits or the right hand and left hands starting in the thumb, index, and middle fingers and progressed to his ring and small fingers.  He also reported headaches.  He did not use any neck brace or receive any current active treatment except medications.  He reported weakness and fatigability as the result of pain and no incoordination. 

On examination there was no definite complaint of pain on compression of the head on the neck or muscle spasms.  There was slight tenderness, left greater than right, at the trapezius and supraspinatus region and at the paracervical muscles.  Grip was slightly diminished in both hands but without complaint of pain.  Capillary circulation to fingers of both hands was normal and the sensory examination demonstrated dullness to varying degrees in the bilateral upper extremities.  The Veteran's range of motion for flexion was 45 degrees, extension was 45 degrees, right lateral rotation was 55 degrees, left lateral rotation was 30 degrees, right lateral flexion was 30 degrees, and left lateral flexion was 20 degrees; there was some complaint of pain at the terminal degrees of all motions.  He was diagnosed with congenital fusion of the cervical spine at C2-3 and degenerative joint disease at C5-6.  It was noted that with respect to various factors functional impairment was rated as moderate but could not be stated in terms of degrees of additional loss due to the subjective natures of the factors plus his congenital fusion.  

At the July 1999 VA brain and spinal cord examination it was noted that the Veteran had constant neck pain associated with intermittent numbness and tingling in all four extremities that persisted from the accident to present time.  He reported that his upper extremities might go numb from the wrist down or from the elbow down, or that the left side of the body might have decreased sensation compared with the right.  He noticed weakness in the upper extremities associated with the exacerbation of the thumb, tingling, and hand grip.  He denied any bowel or bladder dysfunction.  The Veteran stated that the pain was so bad without medication it caused him to throw up and he felt transient relief if he sat in the Jacuzzi for several hours.  His neck stiffened if he remained in any one position for a prolonged period of time.  His neck also worsened if he carried an asymmetrical load or if he maintained his neck for a prolonged period of time in an off-center position.  He had difficulty turning his head to look out the window when he drove and was forced to turn from the waist up.  On examination he held his neck stiffly when ambulating and sitting in a chair; he also had decreased range of motion in all directions with spasm and tenderness in his paraspinal muscles in the cervical region.  The neurology examination showed breakaway weakness throughout the upper and lower extremities with no specific focal weakness noted.  Sensation examination showed a decreased pinprick of his entire body from the level of about C2 down, with a superimposed sensory loss over the last hemi body compared with the right; no dermatomal sensory loss could be teased out.  He had absent proprioception to the knees in the bilateral lower extremities and severely decreased proprioception in the fingers.  His gait was slightly stiff with normal heal toe walking.  He was diagnosed with cervical spine degenerative disease.  It was noted that his cervical spine degenerative joint disease could certain account for his neck pain and loss of range of motion but it was unclear what the relation of his other neurologic symptoms with his anatomical lesions.  It was noted that a C5-6 disk could cause numbness and tingling in the C6 dermatome distribution bilaterally.  It was further noted that none of the complaints of the intermittent numbness in the lower extremities and upper extremities were consistent with his anatomical lesions.  A 1996 MRI showed a normal cervical spine cord.  An EMG showed no objective evidence of C6 radicuolpathy and the final diagnosis was cervical spine degenerative disease with severe pain and limited range of motion but no concrete neurological deficit demonstrated. 

At the October 2002 VA spine examination the Veteran reported constant, daily pain that varied in intensity and traveled down the spine.  He reported that the pain goes up the right and left sides of his neck to the head; it puts pressure on his eyes and he occasionally vomits about once a month.  He reported that the pain went down his right upper extremity daily.  He described some numbness and tingling in the right upper extremity every day and that it initially went to the thumb and index finger and occasionally to most of the hand. He also stated that he had numbness and tingling in both lower extremities "pretty much all of the time."  It was noted that the pain was in the hip, knee, and foot, but not in between thus it appeared to be bone and joint pain and not muscle pain.  The Veteran reported transient relief when he sat in the Jacuzzi for several hours with it directed on his neck.  He denied any bowel or bladder dysfunction. 

On examination there was no apparent distress and the Veteran had slight tenderness to palpation of the right and left paracervical region throughout the paracervical muscles and no muscle spasms.  There was also slight tenderness of the right and left trapezius/supraspinatus regions and midline of the posterior cervical spine.  The capillary circulation of the fingers of both hands was normal; there was a slight give way weakness on grip in both hands.  His range of motion for flexion was 35 degrees, extension was 35 degrees, right lateral rotation was 35 degrees, left lateral rotation was 40 degrees, right lateral flexion was 30 degrees, and left lateral flexion was 15 degrees; there were complaints of pain at the terminal degrees of motion.  The VA examiner diagnosed the Veteran with cervical spine fusion C2-3 and degenerative disk disease at C5-6.  He also stated that the Veteran's subjective complaints of numbness and tingling were not substantively objective of the July 1999 neuromuscular electro diagnostic study of the upper extremities. 

In October 2004 the Veteran underwent a private examination.  He stated that the Veteran's peripheral neuropathies of the lower extremities were likely due to his experience and exposure to Agent Orange in Viet Nam. 

At the September 2009 VA examination it was noted that the Veteran occasionally wore a brace but did not have it with him at the examination and he did not have any ambulatory aides.  He reported that his neck hurt 24/7 and it was severe but there were no flare-ups.  He also reported no radiation for the upper extremity pain but numbness and tingling starting in the hands and going up both arms.  He reported that his pain medication just dulled the pain.  He reported no incapacitating episodes but that the daily activities that were affected were snow skiing, horseback riding, softball, football, basketball, swimming, hiking, dancing, and less housework.  On examination his gait was normal and he was tender to palpation in the left paracervical muscles and the right and left trapezis supraspinatus regions without muscle spasm.  His muscle tone was normal and there was no gross atrophy.  Capillary circulation in his fingers were normal; he complained of significant decreased in the fingers and hands but less so in the forearms and arms.  The Veteran's range of motion was done twice due to complaints of pain; his range of motion for flexion was 30 degrees and 35 degrees, for extension it was 10 degrees, right lateral rotation was 35 degrees, left lateral rotation was 30 degrees, right lateral flexion was 15 degrees and 18 degrees, and left lateral flexion was 12 degrees; there was no additional loss of motion on repeat testing.  It was noted that the functional impairment was moderately severe and there was no weakness to the cervical spine itself and there was also no fatigability, and incoordination.  It was noted that the effect on the Veteran's daily activities was that he would be precluded from any repetitive use involving the upper extremities or cervical spine and that sedentary activities would be feasible.  

In December 2010 the Veteran underwent a VA peripheral nerves examination.  For the right upper extremity he reported that flare-ups were precipitated and aggravated by lifting, stress, and weather.  The pain increased from a 7 or 8 out of 10 to 9 out of 10.  It was noted that the frequency of the flare-ups were two to three times a year for the past two years and they gave him an increase in pain, weakness, fatigue, and functional loss.  His flares were treated by bed rest and limited trips to the bathroom or kitchen.  The course since onset was stable.  For his left upper extremity it was noted that it was stable for two to three years and he had intermittent pain that was a 4 out of 10 and was one third of his waking hours.  Numbness and parethesias was present with itching, there was no paralysis, and 20 percent of muscular strength compared to pre-military.  He had small flare-ups daily for 15 to 60 minutes and major flare-ups two to three times a year for two to three days and the pain was a 10 out of 10.  His right lower extremity was manifested by stable weakness and pain in both his right hip and right knee area; pain was felt deeply.  Itching began in 1967 in the right lower extremity and he had some excoriation of his right lower extremity due to itching with his hands or feet.  He has continuous pain in the right lower extremity at an intensity level of 7 out of 10.  Numbness and paresthesias were noted but there was no paralysis noted.  His right lower extremity has been stable since onset and he was on medication; it was noted that he had no effect from decompression therapy three years prior.  For the left lower extremity it was noted that he had intermittent pain that was less than a 6 out of 10.  He also had numbness, paresthesias, itching, and weakness.  His flare-ups were precipitated by stress and walking and standing in line.  He had relief with rest, heat, vibration, Jacuzzi, and medications.  His small flare-ups were daily with a pain of 6 or 7 out of 10 and were up to 60 minutes. His major flare-ups were twice a week for a day and the pain was 10 out of 10.  His walking tolerance of a good day was one to two blocks but on a bad it was a half block; his standing tolerance was from one minute for his right lower extremity and to one hour for his left lower extremity.  

It was also noted at the December 2010 VA nerve examination that the Veteran's mobility was reduced if he had been in a given position and rested too long or if he sat too long and he stiffened before normal people would.  It was additionally noted that weakness occurred at the elbows, wrists, and hands.  It was noted that though he could normally lift a gallon of liquid that at times he could not.  He had visible tremors daily but with no injury and that he had numbness from fingers to shoulders.  If he touched an object during his flare-ups he had paresthesias as pins and needles.  He has also had dysesthesia on the finger nail areas as it felt that there was a light touch of irritation all the time.  For the Veteran's bilateral lower extremities he had weakness when he stood.  

At a December 2010 VA neurology consult he described loss of sensation in his feet from the time he was in the military and reported that loss of sensation in the feet was up to the ankles and in his hands up to the wrist.  He had the inability to feel pain and injury.  It was noted that there was no evidence of compression of the spinal cord of the cervical spine.  The summary of abnormalities was noted to be subjective loss of pinprick and touch perception up to the elbow and the knee, also with loss of vibration up to the knee and the elbow.  Also, the Veteran's normal reflexes were intact and he had apparently normal strength.  The neurological diagnoses were noted to be numbness with loss of sensation of vibration, position, pin prick, and temperature with preserved reflexes; it was noted that the combination was physiologically difficult to explain.  The neurologist suspected a small fiber type of neruopathy with some functional overlay; it was also stated that if the nerve conduction study was repeated in the legs or arms that it would be normal.  

In August 2011 a VA DBQ cervical spine examination was completed; it was noted that the Veteran's neck pain gradually increased since his in-service injuries.  The Veteran reported no special flare-ups in the past year just constant pain.  The Veteran's range of motion for flexion was 20 degrees with painful motion beginning at 0 degrees, extension was 10 degrees with painful motion beginning at 0 degrees, right and left lateral flexion was to 15 degrees with painful motion beginning at 0 degrees, right lateral rotation was to 30 degrees with painful motion beginning at 0 degrees, and left lateral rotation was to 15 degrees with painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions with no change in the actual degrees of the range of motion.  However, the VA examiner did note that the Veteran had additional limitation in the range of motion and functional loss after repetitive use; specifically, he had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  It was also noted that the Veteran had localized tenderness to palpitation and guarding and/or muscle spasm; however, the VA examiner did not check the boxes that it was severe enough to result in an abnormal gait or spinal contour.  The Veteran was noted to have the following symptoms for the bilateral upper extremities: mild constant pain, moderate intermittent pain, moderate parethesias and/or dysesthesias, and moderate numbness with no other signs or symptoms of radiculopathy; it was also noted that the C5/C6 nerve roots were involved and there was moderate severity of radiculopathy bilaterally.  There were no other neurologic abnormalities, such as bowel or bladder problems, due to cervical myelopathy noted.  The Veteran was found to have a diagnosis of intervertebral disc syndrome that lasted at least two weeks but less than 4 weeks in the past year.  It was further noted that the Veteran had severe constant neck pain with very poor range of motion and a need for pain medication and that it impacted his ability to work.   

The Board finds that since July 28, 1989, an increased rating in excess of 30 percent is not warranted since the Veteran's cervical spine is not manifested by unfavorable ankylosis of the entire cervical spine, severe intervertebral disc syndrome with recurring attacks with intermittent relief, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Nor is it manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief; unfavorable ankylosis of entire spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Under Diagnostic Code 5293 in effect prior to September 23, 2002, for the Veteran to warrant an increased rating in excess of 30 percent at any point during the pendency of the appeal, the Veteran's cervical spine must be manifested by severe intervertebral disc syndrome with recurring attacks with intermittent relief for a 40 percent disability rating or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief for a 60 percent disability rating.  The Board finds that while the Veteran does have diagnoses of intervetebral disc syndrome and intermittent relief (July 1999 and October 2002) that at no point during the pendency of the appeal is his cervical spine disability manifested by severe intervertebral disc syndrome.  It was noted at the March 1990 VA examination that based on subjective complaints the Veteran's cervical spine was mild in degree; this was opined with taking into consideration the diminution of perception to light touch, a tuning fork, and pinprick over the left side of the body and at the midline.  In addition, there were no abnormalities at the cranial nerves, paresis in elevation of the shoulders, or backward thrusts; there was also no weakness of any nerves and coordination, reflexes, and alternate movements were normal.  In June 1992 it was stated that there were no obvious nerve root compromise and small broad based disc herniation at C5-C6.  In August 1994 his sensory motor peripheral neuropathy of the lower extremities were noted to be mild and there was no tenderness to palpation.  At the July 1999 VA spine examination it was noted that the Veteran's functional impairment was moderate and that he was only on medications with no active treatments and no neck brace.  While at the July 1999 VA brain examination the Veteran reported severe, constant neck pain that was associated with intermittent numbness and tingling the VA examiner stated that there were no concrete neuro deficit complications and they were not consistent with numbness.  In October 2002 the Veteran reported constant, daily pain but he also stated that it varied in intensity and there was only some numbness; he described some numbness and tingling in the right upper extremity and numbness and tingling "pretty much all of the time" in the lower extremities but it was diagnosed not as muscle pain but as bone or joint pain.  In September 2009 the Veteran's functional impairment was determined to be moderately severe with no weakness to the cervical spine.  The Veteran was noted to have only two to three major flare-ups a year of the upper extremities.  In August 2011 the Veteran reported constant pain but no special flare-ups.  Thus, the Board finds that the Veteran's cervical spine disability is not manifested by severe intervertebral disc syndrome with recurring attacks with intermittent relief and therefore, does not warrant an increased rating of 40 percent. 

In addition, the Board finds that the Veteran's cervical spine is not manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  The Board finds that tough the Veteran reported severe, constant neck pain in August 2011 he also reported in July 1999 and October 2002 that he had relief from sitting in the Jacuzzi; thus, the Board finds that the Veteran does not have persistent symptoms.  In addition, the Board notes that in August 1994 and in September 2009 that the Veteran's gait was normal; in July 1999 the Veteran's gait was noted to be slightly stiff but he had normal heel toe walking.  In July 1999 he had no muscle spasms.  Thus, the Board finds that the Veteran does not warrant a 60 percent disability rating.  

Other rating criteria that were in effect prior to September 26, 2003, and thus, applies to the entire pendency of the appeal is Diagnostic Code 5287.  In order to warrant a 40 percent disability rating under Diagnostic Code 5287 the Veteran's cervical spine must be manifested by unfavorable ankylosis.  However, since the date of claim for an increased rating the Veteran has demonstrated range of motion even albeit limited and there is no evidence of ankylosis.  The Veteran's range of motion was 40 degrees in February 1990, 45 degrees in July 1999, 35 degrees in October 2001, 30 degrees in September 2009, and 20 degrees in August 2011.  Even with pain, as demonstrated in July 1999, the Veteran still had range of motion in his cervical spine.  Thus, the Veteran's cervical spine is not manifested by ankylosis and an increased rating of 40 percent is not warranted under Diagnostic Code 5287.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even though the Veteran reported neck pain every day in July 1999 he only had some complaints of pain at the terminal degree of the range of motion and he was noted to be only moderately functionally impaired; in addition though he reported weakness and fatigability prior to repetitive range of motion he also denied having any incoordination or that he needed a brace.  In September 2009 though he reported severe pain he also reported no flare-ups.  There was no additional loss of range of motion on repetitive function nor was there weakness to the cervical spine itself or fatigability or incoordination; the Veteran's functional impairment was noted to be moderately severe.  In August 2011 the Veteran reported no special flare-ups and while there was less movement after repetitive range of motion there was no change in the actual degree of motion.  Hence, the Board finds that based upon the Veteran's limitation of motion no increased rating is warranted.  

As noted above, Diagnostic Code 5293 underwent revision for the period of September 23, 2002, to September 25, 2003, thus it applies to the Veteran's claims file from September 23, 2002 to present.  In order to warrant an increased rating of 40 percent the Veteran's cervical spine disability must be manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The medical evidence of record establishes that his neck hurt daily (July 1999) and that it varied in severity (October 2002), and that once a month he vomited as a result of his pain going to his head (July 1999); however, it also establishes that while his daily activities were effected and his function was moderately severe he had no incapacitating episodes (September 2009).  In addition, it was determined that though the Veteran did have incapacitating episodes but they were more than two weeks and less than 4 weeks in the past year (August 2011).  Thus, the Board finds that the Veteran does not meet the rating criteria for a 40 percent disability rating under Diagnostic Code 5293 effective from September 23, 2002, to September 25, 2003.  

The Board notes that the newest revised diagnostic criteria is Diagnostic Criteria 5237, effective September 26, 2003.  In order to warrant a 40 percent disability rating under Diagnostic Code 5237 the Veteran's cervical spine disability must be manifested by unfavourable ankylosis.  The Board notes that this is the same criteria as the previous Diagnostic Code 5287 and as discussed above, the Veteran's range of motion albeit limited is still not manifested by unfavourable ankylosis; in September 2009 it was 30 degrees, and in August 2011 it was 20 degrees.  Thus, the Board finds that an increased rating under Diagnostic Code 5237 is not warranted.  

The Board also notes that the newest rating criteria is Diagnostic Code 5243 and in order to warrant an increased rating of 40 percent the Veteran's cervical spine must be manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board notes that this is the same criteria as the revised Diagnostic Criteria 5293 that was effective September 23, 2002, to September 25, 2003.  As discussed above, in September 2009 while the Veteran's daily activities were effected and his function was moderately severe he had no incapacitating episodes and in August 2011 the VA examiner stated that the Veteran did have incapacitating episodes but they were more than two weeks and less than 4 weeks in the past year.  Thus, the Board finds that the Veteran does not meet the rating criteria for a 40 percent disability rating under Diagnostic Code 5243.  

Therefore, the Board finds that at no point during the pendency of the appeal, is the Veteran's cervical spine manifested by unfavorable ankylosis of the entire cervical spine, severe intervertebral disc syndrome with recurring attacks with intermittent relief, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Thus, an increased rating is not warranted. 

In addition, the Board has considered that the Notes following Diagnostic Criteria 5293 (effective September 23, 2002 through September 25, 2003) and the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (2) following Diagnostic Criteria 5293 (effective September 23, 2002 through September 25, 2003) provides that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (1)following  General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The Board notes that the Veteran is already in receipt of separate ratings based on neurological symptoms and that will be discussed in further details herein below.  Additionally, the Board finds that after a careful review of the medical evidence the preponderance of the evidence is against a separate rating for any bladder impairments.  The Board notes that in December 2010 it was noted that in 1969 the Veteran developed a prostate infection without sexual intercourse and began nocturnal urine frequency after this period and had nocturia five to seven times a night.  This is the only evidence of record, including medical and lay evidence, that states anything about any bowel or bladder problems; in July 1999 and in August 2011 the Veteran specifically denied any bowel or bladder problems.  Thus, the Board finds that the preponderance of the evidence is against the Veteran having any bowel or bladder problems; moreover, even if the Veteran did have nocturia the December 2010 VA examiner relates it to a prostate infection and not to the Veteran's cervical spine condition.  Therefore, the Board finds that there is no medical evidence that the Veteran has bladder dysfunction that is secondary to his cervical spine disability.  Accordingly, a separate rating for bladder impairment is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's cervical spine disability is contemplated by the rating criteria.  It was noted in September 2009 that though the Veteran had problems with repetitive movement he could do sedentary activities.  The Board finds that there is no evidence that the Veteran's cervical spine disability is manifested by frequent hospitalizations or a marked interference with employment.  Thus, the Board finds that the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

The Board finds that though the Veteran has pain and limited range of motion that at no point during the pendency of the appeal, is the Veteran's cervical spine manifested by unfavorable ankylosis of the entire cervical spine, severe intervertebral disc syndrome with recurring attacks with intermittent relief, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Nor is the Veteran's cervical spine manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief; unfavorable ankylosis of entire spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Therefore, an increased rating in excess of 30 percent for the service-connected cervical spine disability including arthritis and fusion at C2-3, is not warranted. 


Neurological Manifestations

The October 2011 Rating Decisions granted the Veteran separate disability rating for the bilateral upper and lower extremities effective December 2, 2010.  The Veteran was granted separate disability ratings in accordance with the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

The Veteran is currently receiving a 30 percent disability rating  for his right (dominant) upper extremity and a 20 percent disability rating for his left upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515, effective December 2, 2010.  Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

The Veteran is currently receiving a 20 percent disability rating  for his right lower extremity and a 20 percent disability rating for his left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8521, effective December 2, 2010.  Diagnostic Code 8521 provides ratings for paralysis of the external popliteal nerve.  Diagnostic Code 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  

The Board notes that the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board finds that the Veteran's disability ratings for his bilateral upper and lower extremities should be warranted effective September 23, 2002, in accordance with Note (2) following Diagnostic Code 5293, in effect from September 23, 2002 through September 25, 2003.  The Board also finds that while the Veteran's disability ratings for his bilateral upper and lower extremities is warranted effective September 23, 2002, higher initial ratings in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity, the right lower extremity, and the left lower extremity, are not warranted.  

In order to warrant higher initial ratings the Veteran's bilateral upper and lower extremities must be manifested by severe incomplete paralysis; however, the Board finds that the preponderance of the evidence is against higher ratings for the bilateral upper and lower extremity neuropathy since September 23, 2002.  In October 2002 it was noted that the Veteran's pain went down his right upper extremity and there was numbness and tingling every day and it occasionally went to his hand.  In addition, he reported that he had tingling and numbness "pretty much all of the time" to the bilateral lower extremities.  However, this was diagnosed not as muscle pain but as bone or joint pain; additionally, the Veteran reported transient relief.  In December 2010 the Veteran reported flare-ups to his right upper extremity two to three times a year and that the course was stable since onset; he also reported the same amount of major flare-ups for his left upper extremity but he reported small daily flare-ups that lasted 15-60 minutes.  He stated that the pain was a continuously seven out of ten for his right lower extremity; for his left lower extremity he reported small flares every day that lasted 15-60 minutes and that he had major flare-ups two times a week.  At the December 2010 VA neurology consult it was noted that the summary of his abnormalities was noted to be subjective loss of pinprick and touch perception up to the elbow and the knee, also with loss of vibration up to the knee and the elbow.  It was further stated that the neurological diagnoses were noted to be numbness with loss of sensation of vibration, position, pin prick, and temperature with preserved reflexes; it was noted that the combination was physiologically difficult to explain.  The neurologist suspected a small fiber type of neuropathy with some functional overlay; it was also stated that if the nerve conduction study was repeated in the legs or arms that it would be normal.  In August 2011 the following symptoms for the bilateral upper extremities were noted: mild constant pain, moderate intermittent pain, moderate parethesias and/or dysesthesias, and moderate numbness with no other signs or symptoms of radiculopathy.  It was also noted that the C5/C6 nerve roots were involved and there was moderate severity of radiculopathy bilaterally.  Thus, the Board finds that while the Veteran does have neuropathy of the bilateral upper and lower extremities the preponderance of the evidence is against a finding that it is manifested by severe incomplete paralysis.  Thus, higher ratings are not warranted. 

In sum, the Board finds that the Veteran's neuropathy of the bilateral upper and lower extremities is not manifested by severe incomplete paralysis.  Thus, higher ratings in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity, the right lower extremity, and the left lower extremity, are not warranted.  
ORDER

An increased rating in excess of 30 percent for the service-connected cervical spine disability, including arthritis and fusion at C2-3 is denied.   

Since September 23, 2002, the criteria for an initial rating of 30 percent, but not higher, for peripheral neuropathy of the right upper extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Since September 23, 2002, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the left upper extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Since September 23, 2002, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Since September 23, 2002, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for an effective date earlier than December 2, 2010, for the entitlement of a TDIU rating.

In October 2011 the RO granted the Veteran a TDIU rating effective December 2, 2010.  In a January 2012 statement the Veteran's representative filed a Notice of Disagreement (NOD) on the effective date for the grant of the TDIU rating.  However, the Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of an effective date earlier than December 2, 2010, for the entitlement of a TDIU rating.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall furnish the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to an effective date earlier than December 2, 2010, for the entitlement of a TDIU rating.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


